DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6-9, filed 11/08/2022, with respect to the rejection of claims 1-8 and 10-13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 7 and 13 are indefinite because they depend on a canceled claim (claim 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.













Claims 1-4, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2017/0336726 A1), in view of Ohmori et al. (US 2018/0173126 A1), and further in view of Takahashi et al. (US 2014/0080047 A1).

Hasegawa teaches a toner including toner particles, each of which contains a binder resin, a colorant, a wax, and a crystalline polyester ([0025]). When the storage elastic modulus of the toner G’ at 50 ºC is denoted by G’(50) and the storage elastic modulus of the toner G’ at 80 ºC is denoted by G’(80), at least the two following formulas are satisfied ([0028]-[0031]):

                        
                            4.2
                             
                            ×
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                             
                            P
                            a
                             
                            ≤
                            G
                            '
                            (
                            50
                            )
                        
                    
                        
                            3.0
                             
                            ×
                            
                                
                                    10
                                
                                
                                    2
                                
                            
                             
                            P
                            a
                             
                            ≤
                            
                                
                                    G
                                    '
                                    (
                                    50
                                    )
                                
                                
                                    G
                                    '
                                    (
                                    80
                                    )
                                
                            
                        
                    

From the standpoint of ensuring satisfactory fixing performance, the preferred range of G’(50) is at least 4.2 x 108 Pa and not more than 1.0 x 109 Pa ([0067]). G’(50) may be controlled to achieve the desired fixing performance, such as the range provided above. Examples of methods for controlling G'(50) include adjusting the content ratio of polymerizable monomers constituting the binder resin, adjusting the amount of a polymerization initiator, and adjusting the amount and type of the crosslinking agent and polymerization conditions that are used to control the physical properties of the binder resin ([0068]). Furthermore, by controlling G'(50)/G'(80) to fall within the range of formula 2), it is possible to suppress the occurrence of trailing end offset, even when G'(50) is relatively high ([0069]). The range of G'(50)/G'(80) is preferably 3.0 x 102 or more and 1.0 x 103 or less ([0079]). 
Hasegawa is silent to teach a preferred range for the storage elastic modulus at 120 ºC, which is denoted by G’(120), however, several of the experimental examples exhibited a G’(120) that fell within the range recited by claim 2. Specifically, toner base particle numbers 2, 12, 13, and 14, all had G’(120) values that fall within the range of claim 2, and toner base particle numbers 1 and 3 had G’(120) values that were just slightly above the range recited in claim 2. 
The crystalline polyester is preferably a condensate of an aliphatic dicarboxylic acid, an aliphatic diol, and an aliphatic monocarboxylic acid. The inclusion of the aliphatic monocarboxylic acid as a constituent component of the crystalline polyester is preferable because it makes it easy to adjust the molecular weight and hydroxyl value of the crystalline polyester, and also makes it possible to control the affinity with the wax ([0111]). In particular, lauric acid, stearic acid, and behenic acid are preferred because the affinity with the ester wax is further enhanced and the coverage ratio of the wax tends to increase ([0121]). Lauric acid is an aliphatic monocarboxylic acid containing 12 carbon atoms (C3 = 12), which falls within the range recited by claim 1 of the carbon number being 6 or more and 14 or less.
Hasegawa teaches that the binder resin is not particularly limited, and known resins suitable for toners can be used ([0137]). Homopolymers of styrene and substitution products such as polystyrene and polyvinyl toluene, may be used individually or in combinations ([0138]). From the viewpoints of development characteristics and fixing performance, it is preferable that the binder resin includes a styrene acrylic resin as a main component ([0139]). The crystalline polyester is not considered to be a part of the binder resin ([0140]).
	Hasegawa is silent to specifically teach the use of a hybrid resin having a vinyl resin segment and an amorphous polyester resin segment as a component of the binder resin, as recited in claim 1. However, a hybrid resin having the specific vinyl polymer segment and amorphous polyester segment recited in newly amended claim 1 is known in the art. For instance, Ohmori teaches a toner comprising a toner particle containing a binder material and a colorant (Abstract). The binder material comprises a resin composition A, which contains a hybrid resin that has a polyester segment and a vinyl polymer segment ([0141]). Through the incorporation of a hybrid resin having a polyester segment, which has excellent melting characteristics, and a high-softening point vinyl polymer segment, which has excellent charging characteristics, a resin composition is obtained that exhibits excellent charge stability and excellent low-temperature fixability ([0142]). The mass ratio of the polyester segment to the vinyl polymer segment in the hybrid resin is preferably at least 80/20, but not more than 98/2 (which reads on the range recited in claims 7 and 13) ([0143]). When in this range, the low-temperature fixability of the toner is stable, regardless of the environment, while the advantages of the incorporation of the hybrid resin are still obtained ([0144]).
The polyester resin of the resin composition A further has a long-chain alkyl component A at a terminal end. The long chain-alkyl component includes an alcohol residue from a long-chain alkyl monoalcohol having an average number of carbons of at least 27 and not more than 50 (which reads on the limitation recited in claim 1) ([0094]). In the experimental examples, a long-chain alkyl monomer (W-1) was produced. A commercial long-chain alkyl monomer, UNILIN 700, was used as the long-chain alkyl monomer (W-2). These long-chain alkyl 
    PNG
    media_image1.png
    239
    329
    media_image1.png
    Greyscale
monomers are shown in Table 1 below:


    PNG
    media_image2.png
    263
    605
    media_image2.png
    Greyscale
The long-chain alkyl monomers taught and used by Ohmori are identical to the long-alkyl chain monomers disclosed by the Applicant in Table 1 of the specification, shown below:

Ohmori further teaches that the vinyl polymer segment present in the hybrid resin contains a monomer unit derived from a styrene monomer and a monomer united derived from an acrylic acid monomer and/or a methacrylic acid monomer. The content of the monomer unit derived from an acrylic acid monomer and/or a methacrylic acid monomer is preferably at least 80 mol%, but not more than 95 mol% with regard to the total monomer unit forming the vinyl polymer segment ([0145]). Similarly, the polyester segment preset in the hybrid resin contains a monomer unit derived from an ethylene oxide adduct on bisphenol A. The content of the monomer unit deriving from an ethylene oxide adduct on bisphenol A is preferably at least 10 mol%, but not more than 50 mol% ([0147]). 

    PNG
    media_image3.png
    119
    335
    media_image3.png
    Greyscale
	The bisphenol of the polyester segment of the hybrid resin is represented by the following formula (I):

In the formula (I), R represents an ethylene group or a propylene group; X and Y each are integers equal to or greater than 0; and the average value of X+Y is at least 0 and not more than 10 ([0160]). This formula is identical to formula (I) recited in claim 1. 
In the production of Polyester Resin Composition (A-1), Ohmori teaches the use of 50.0 mol parts of bisphenol A ethylene oxide adduct (2.0 mol adduct), 50.0 mol parts of bisphenol A propylene oxide adduct (2.3 mol adduct), 64.0 mol parts of terephthalic acid, 18.0 mol parts of trimellitic anhydride to form a polyester monomer composition. Then, 90 parts of this polyester monomer composition were combined with long-chain alkyl monomer (W-1) such that the long-chain alkyl monomer made up 7.5 mass% of the total polyester resin composition ([0320]-[0325]). The resulting mixture was then combined with 10 parts of a vinyl monomer composition, consisting of 10.0 mol parts of styrene and 90.0 mol parts of n-butyl acrylate ([0326]). After polymerization, cooling, and pulverization, a polyester resin composition (A-1) containing the long-alkyl monomer (W-1) was produced ([0328]). Therefore, Ohmori teaches a hybrid resin having a vinyl polymer segment formed from polymerization of styrene and n-butyl acrylate, and an amorphous polyester segment formed from polymerization of terephthalic acid and trimellitic anhydride as acid components, a long-chain alkyl monoalcohol having an average value of a carbon number of 35, and a bisphenol represented by formula (I) (which reads on the limitations of newly amended claim 1). 
Hasegawa is also silent to teach a local minimum value of a change amount (dG’/dT) of a storage elastic modulus G’ of the toner as recited in claim 1. However, Ohmori provides further guidance on this parameter, in addition to the guidance on the hybrid resin as discussed above. For instance, Ohmori teaches that in the temperature range of at least 30 C and not more than 180 C, the curve for dE’/dT (wherein E’ represents a storage elastic modulus and T represents a temperature) for the temperature-storage elastic modulus curve obtained by powder dynamic viscoelastic measurement of the toner, a relative minimum is equal to or less than -1.00x107 (which reads on the limitation recited in claim 1) ([0047]). When in this range, rapid melting in the neighborhood of the toner surface layer can be brought about during passage through the fixing nip ([0049]). Since the passage time through the fixing nip in a high-speed printer is extremely short, the viscoelasticity in the neighborhood of the toner surface layer strongly correlates with the low-temperature fixability. Therefore, low-temperature fixability in high-speed printers can be improved by controlling dE’/DT into the range given above ([0050]).
Hasegawa is also silent to teach the range of β and the range of α-β as recited in claim 4. However, Ohmori provides further guidance on this parameter, in addition to the guidance on the hybrid resin, and local minimum value of a change amount (dG’/dT) of a storage elastic modulus G’ of the toner as discussed above. For instance, Ohmori teaches that when β (mass%) represents the content of the tetrahydrofuran-insoluble matter of the binder material after extraction for 18 hours when the toner is subjected to Soxhlet extraction using tetrahydrofuran, β is preferably at least 4.0 mass% but not more than 10.0 mass%, with respect to the total mass of the binder material (which falls within the ranged recited in claim 4) ([0077]). Furthermore, when α (mass%) represents the content of the ethyl acetate-insoluble matter of the binder material after extraction for 18 hours when the toner is subjected to Soxhlet extraction using ethyl acetate, and β (mass%) represents the content of the tetrahydrofuran-insoluble matter of the binder material after extraction for 18 hours when the toner is subjected to Soxhlet extraction using tetrahydrofuran, α-β is at least 15.0 but no greater than 25.0, or more preferably at least 17.0 but no greater than 23.0 (which falls within the range recited in claim 4) ([0081]). When in this range, the plasticization of the toner surface by the linear component in the binder material present in the toner can be suppressed during long-term use in a high-temperature, high-humidity environment. Furthermore, plasticization of the neighborhood of the toner surface layer can be brought about when heat is received in the fixing nip, thus making it possible to improve the low-temperature fixability of the toner, without causing a decline in toner flowability even during long-term use in a high-temperature, high-humidity environment ([0083]). The parameter, α-β, can be controlled by the monomer composition and production conditions for the polar segment constituting the binder material and the toner production conditions ([0084]). 
Hasegawa is also silent to teach a preferred range for the storage elastic modulus at 80 ºC, which is denoted by G’(80). However, the range recited in claim 1 is known in the art. For instance, Takahashi teaches an electrophotographic toner that contains a crystalline resin, a non-crystalline resin, a colorant, and a releasing agent. The toner has a storage elastic modulus G’ of 5.0 x 104 Pa to 5.0 x 105 Pa at 80 ºC, and a storage elastic modulus of 2.0 x 102 Pa to 2.0 x 103 Pa at 140 ºC (which overlaps with the range disclosed in claim 1, and satisfies the formula recited in Hasegawa for G'(50)/G'(80)) ([0016]-[0021]).Takahashi teaches that this range can be achieved by adjusting a mixing ratio between a crystalline monomer and a non-crystalline monomer constituting the binder resin, or the molecular weight of the binder resin ([0056]), or formulation of the monomer mixture ([0201]). Furthermore, the dynamic viscoelastic values (the storage elastic modulus G’ and the loss elastic modulus G”) of the resin and the toner were measured using a dynamic viscoelastometer, where a sample was heated to 200 ºC at a heating rate of 2.0 ºC/min (which is the same rate of measurement recited in claim 1) ([0057]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hybrid resin of Ohmori in the binder resin of Hasegawa with the expectation of improving the charge stability and low-temperature fixability of the toner. It would have also been obvious to have optimized the monomer composition of the crystalline polyester resin of Hasegawa by experimenting within the confined list of suitable alcohol and carboxylic acid monomers, with the goal of perfecting G'(50) and G'(50)/G'(80) in order to improve fixing performance and to suppress the occurrence of trailing end offset of the toner. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art. Finally, it would have been obvious to optimize α-β and the local minimum value of a change amount (dG’/dT) of the storage elastic modulus G’ of the toner of Hasegawa, in order to improve the low-temperature fixability of the toner.
Hasegawa is silent to teach the projected area of the toner at 80 ºC and 120 ºC and the radius of the projected area at 80 ºC required to determine the ratio S2/S1 x 1/R1 recited in claim 1. However, the specification discloses that S2/S1 x 1/R1 is controlled by the binder resin and the crystalline resin (see [0022] of the instant specification). Therefore, since the toner of Hasegawa, modified by Ohmori and Takahashi, uses a binder resin and crystalline resin comprising the same components in sufficiently similar amounts as the Applicant’s binder resin and crystalline resin (see the crystalline resins in Table 1 of Hasegawa and the hybrid resins in Table 2 of Ohmori and the hybrid resins in Table 3 and the crystalline resins in Table 6 of the instant specification), the toner of modified Hasegawa would inherently possess a S2/S1 x 1/R1 ratio similar to the Applicant’s toner, thus satisfying the ranged recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737    

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/02/2022